Citation Nr: 1549125	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as a result of in-service radiation exposure and/or exposure to herbicides.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

The Veteran is seeking service connection for Parkinson's disease, which he has alleged is due to either his in-service exposure to herbicides or to his in-service exposure to radiation.  With regard to the alleged herbicide exposure, in December 2010, the agency or original jurisdiction (AOJ) sought to verify whether the Veteran had service in Vietnam.  The response received indicated that there was no evidence in the Veteran's file to substantiate the he had any service in the Republic of Vietnam.  In April 2011, the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator made a formal finding that sufficient information required to verify herbicide exposure did not exist.  A report of general information dated in May 2011 states that the Veteran had called in response to receiving notice that his claim had been denied to inform the AOJ that he had been able to deduce that in the summer of 1969, he disembarked the USS Proteus and stepped foot on the shores of Vietnam.  No further development was undertaken in response to the Veteran's assertion that he had in fact stepped foot in Vietnam.

Given the Veteran's assertion, the Board finds it necessary to remand the matter for further development.  Notably, the Veteran's service personnel records were not obtained, but his service treatment records do reflect service aboard the USS Proteus.  Further, although the USS Proteus does not appear on the VA C&P service's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents, the Board can locate no evidence that it can rely upon to state that the USS Proteus would not have been in the vicinity of Vietnam in the summer of 1969.  According to information contained in the Dictionary of American Naval Fighting Ships, the USS Proteus arrived in Apra Harbor, Guam, in November 1964 and "continued to operate at Apra Harbor and in the Pacific for the next five years, and remains with the Pacific Fleet into 1970."  See http://www.history.navy.mil/research/histories/ship-histories/danfs/p/proteus-iii.html.  Accordingly, the Board finds that the matter must be remanded for the AOJ to determine whether in fact the USS Proteus operated on the offshore waters of Vietnam during the summer of 1969 and, if so, to comply with the directives of VBA's Adjudication Procedure Manual M21-1, which provides a procedure for developing claims when the evidence of record is not sufficient to verify a Veteran's claim of exposure to herbicides while serving aboard a ship that operated on the offshore waters of Vietnam.  See M21-1, Part IV, Subpart ii, 1.H.2.

Regarding the Veteran's theory that his Parkinson's disease is related to in-service radiation exposure, a January 1969 notation in the Veteran's service treatment records indicated that he was qualified for duty involving exposure to ionizing radiation.  Parkinson's disease, however, is not listed as a disease potentially entitled to presumptive service connection under 38 C.F.R. §§ 3.309(d)(2), nor is it listed as a radiogenic disease under 38 C.F.R. § 3.311.  In this regard, the Board notes that if a claim is based on a disease other than one of those listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless consider the claim unde the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(a)(4) (2015).  None of the evidence submitted by the Veteran or obtained by VA, to include the Veteran's private treatment records or records from the Social Security Administration, suggests a link between the Veteran's development of Parkinson's disease and any exposure to ionizing radiation.  Accordingly, it would not appear at this point that VA is under any obligation to assist the Veteran in further developing this theory of service connection.  The Veteran is, however, free on remand to submit or cite to competent scientific or medical evidence that his Parkinson's disease is a radiogenic disease.  If such evidence is provided, the AOJ should undertake further development of this theory of service connection.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The Veteran has alleged that he disembarked the USS Proteus and stepped foot on Vietnam during the summer of 1969.  Based on this theory of exposure, the AOJ must develop the Veteran's claim of service connection for Parkinson's disease due to herbicide exposure in accordance with the procedures set forth in the M21-1, Part IV, Subpart ii, 1.H.2.  Specifically, the AOJ should request a complete copy of the Veteran's service personnel records.  The AOJ should determine whether the Veteran was stationed aboard the USS Proteus during the summer of 1969 and whether the USS Proteus operated in the Republic of Vietnam's offshore waters during that timeframe.  All other necessary procedures set forth in the relevant provisions of the M21-1 must be followed.

2.  After undertaking any other development deemed appropriate, to include any development required by 38 C.F.R. § 3.311 if the Veteran provides competent scientific or medical evidence to suggest that his Parkinson's disease may be a radiogenic disease, the AOJ should re-adjudicate the issue of entitlement to service connection for Parkinson's disease.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

